DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification Objections
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: 
In line 4 of 2nd par. in page 3, line 3 of 1st par. in page 5, line 8 of 3rd par. in page 17, line 3 of 7th par. in page 24: “… measurement progress …” should be changed to --… measurement process …--;
In formula, a small rectangle is printed instead of “*”; “*” should be printed instead of a small rectangle.
Appropriate correction is required.

Claim Objections
4.	Claims 14-32 are objected to because of the following informalities:  
In formula in claims 15-18 and 26-29: a small rectangle is printed instead of “*”; “*” should be printed instead of a small rectangle; 
In lines 2-3 of claim 14 and lines 5-6 of claim 25: “… comprising measurement processes of N times, N≥2; wherein each of the measurement processes comprises: …” should be changed to --… comprising: when an (i)th measurement process is executed and 1≤ I ≤ N and N is an integer greater than 1, …--;
In line 15 of claim 14 and line 18 of claim 25: “… the pixel points; …” should be changed to --… the pixel points, …--; 
In line 16 of claim 14 and line 19 of claim 25: “… an (i)th measurement process, …” should be changed to --… the (i)th measurement process, …--; 
In line 5 of claim 15 and line 5 of claim 26: “… each measurement progress, being M, M≥2, …” should be changed to --… each measurement process, when M is an integer greater than 1, …--; 
In line 6 of claim 15 and line 6 of claim 26: “… the display screen being D; …” should be changed to --… the display screen being D, when D is an integer greater than 1; …--; 
In line 3 of claim 19 and line 4 of claim 30: “… measurement progress …” should be changed to --… measurement process …--; and 
In line 18 of claim 22: “… compensated images, …” should be changed to --… compensated images, and …--.
Appropriate correction is required.

Drawings
5.	The disclosure is objected to because of the following informalities: 
In Fig. 1: “… S N1 …” should be changed to --… S(N1) …--; 
In Fig. 1: “… S N2 …” should be changed to --… S(N2) …--; 
In Fig. 1: “… S N3 …” should be changed to --… S(N3) …--; 
In Fig. 1: “… S N4 …” should be changed to --… S(N4) …--; 
In Fig. 5: “… a first measurement progress …” should be changed to --… a first measurement process …--; 
In Fig. 5: “… a second measurement progress …” should be changed to --… a second measurement process …--; 
In Fig. 5: “… A progress of brightness …” should be changed to --… a process of brightness …--; 
In drive controller of Fig. 6: “… memor  y …” should be changed to --… memory …--; 
In drive controller of Fig. 6: “… compensati  on  component …” should be changed to --… compensation component …--; and 
In drive controller of Fig. 6: a reference character 200 is missing.
Appropriate correction is required.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image acquisition device,” “a compensation component,” and “a data writing device” in claims 22-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a data writing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim (a data writing device 6 in line 2-3 of par. 6 in page 25 and Fig. 6). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 14, 19-21, 25 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable Lee (U.S. Pub. No. US 2007/0030215 A1) in view of Albrecht (U.S. Pub. No. US 2014/0267448 A1).

As to claim 14, Lee (Figs. 4-8) teaches a brightness compensation method (a brightness compensation process; Fig. 6) for pixel point, the brightness compensation method comprising measurement processes of N times, N≥2; wherein each of the measurement processes comprises: 
sequentially inputting a plurality of gray-level signals to a display screen, obtaining images displayed on the display screen under the plurality of gray-scale signals, and extracting brightness of pixel points in the images under the plurality of gray-scale signals (a display data detecting unit 410 receives input data corresponding to the brightness desired (or required) for one or more of the pixels 50, and then detects display data actually displayed by the one or more of the pixels 50; here, the display data detecting unit 410 may select at least two of the pixels 50 to detect the display data of the selected pixels 50; [0044], lines 1-7) (Figs. 5-6); 
determining a reference pixel point from the pixel points (a compensation coefficient setting unit 420 receives the display data, and sets (or resets) the display data of at least one of the selected pixels 50 from the display data detecting unit 410 as a reference data; [0045], lines 1-5; Fig. 5; the pixel 50 displaying the brightness level of ‘13’ is used as a reference pixel to control brightness levels of the other pixels 50; lines 12-15; Fig. 6), and calculating difference parameters (a difference matrix ([-2 -1] [0 0])) between the brightness of the pixel points (a matrix of brightness levels ([15 14] [13 10])) and the brightness of the reference pixel point (the brightness of ‘13’ of the reference pixel; [0014], lines 33-34) under the plurality of gray-scale signals (Figs. 5-6); 
fitting the difference parameters (the difference matrix ([-2 -1] [0 0])) of the pixel points with initial brightness of the pixel points (a matrix of brightness levels ([15 14] [13 10]) under the plurality of gray-level signals, respectively, to obtain initial brightness-difference parameter curves ([initial brightness, difference parameter]: [15, -2], [14, -1], [13, 0], [10, 0]) of the pixel points, wherein the initial brightness (a matrix of brightness levels ([15 14] [13 10])) of the pixel points is obtained in a first measurement process under the plurality of gray-scale signals (Fig. 6); and 
calculating compensation parameters (a matrix ([13/15 14/15] [15/15 15/15])) of the pixel points based on the initial brightness-difference parameter curves of the pixel points ([initial brightness, difference parameter]: [15, -2], [14, -1], [13, 0], [10, 0]) (Fig. 6).
Lee does not expressly teach the brightness compensation method comprising measurement processes of N times, N≥2; wherein during an (i)th measurement process, i=2 to N, images displayed on the display screen under the plurality of gray-level signals are obtained by compensating the initial brightness of the pixel points under the plurality of gray-level signals based on the compensation parameters obtained during an (i-1)th measurement process.
Albrecht (Figs. 1-3) teaches 
the brightness compensation method comprising measurement processes of N times, N≥2 (brightness compensation is performed for a number of refresh rate such as 60Hz, 50Hz and so on; [0039], lines 1-5);
wherein during an (i)th measurement process, i=2 to N, images displayed on the display screen under the plurality of gray-level signals are obtained by compensating the initial brightness of the pixel points under the plurality of gray-level signals based on the compensation parameters obtained during an (i-1)th measurement process (e.g., when a desired refresh rate is not available in the buffer, the LUT at the desired refresh rate may be obtained by interpolation based upon the known LUTs at other refresh rates; [0035], lines 3-7; using compensation values obtained by the interpolation, brightness compensation is performed for the pixel points) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used brightness compensation at a number of refresh rates as taught by Albrecht in a brightness compensation process of Lee because the brightness compensation at a number of refresh rates can apply brightness compensation to a number of refresh rates for improving the quality of display images.

As to claim 19, Albrecht teaches further comprising: 
storing the compensation parameters into a drive controller of the display screen after obtaining the compensation parameters at an end of each measurement progress (e.g., the buffer 112 stores a limited number of LUTs for compensation of brightness changes when entering or exiting a VRR during the PSR; [0035], lines 1-3; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used brightness compensation at a number of refresh rates as taught by Albrecht in a brightness compensation process of Lee because the brightness compensation at a number of refresh rates can apply brightness compensation to a number of refresh rates for improving the quality of display images.

As to claim 20, Albrecht teaches 
wherein the compensation parameters obtained during the (i)th measurement process overlay the compensation parameters obtained during the (i-1)th measurement process (T-CON 104 controls and manages the update of the display or panel 106, for example, T-CON 104 receives an input signal, such as a video signal from GPU 102, and may apply a compensation to the input signal to adjust a brightness of the display and/or certain pixels in order to offset a decreased brightness that may occur when the refresh rate of the display is lowered; [0024], lines 1-7; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used brightness compensation at a number of refresh rates as taught by Albrecht in a brightness compensation process of Lee because the brightness compensation at a number of refresh rates can apply brightness compensation to a number of refresh rates for improving the quality of display images.

As to claim 21, Albrecht teaches 
wherein the number of the plurality of gray-scale signals input to the display screen during each measurement process is one of 2 to 8 (the display control circuitry may adjust a subsequent input signal associated with a subsequent frame of display data by an additional amount to reach the target compensation; [0006], lines 9-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a subsequent adjustment as taught by Albrecht in a brightness compensation process of Lee because the subsequent adjustment is done in order to reach the target compensation.

As to claims 25 and 30-32, these claims differ from claims 14 and 19-21, respectively, in that claims 14 and 19-21 are brightness compensation method  claims whereas claims 25 and 30-32 are non-transitory computer readable-storage medium claims thereof.  Thus, claims 25 and 30-32 are analyzed as previously discussed with respect to claims 14 and 19-21, respectively.

12.	Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable   
Tan (U.S. Pub. No. US 2019/0385544 A1) in view of Albrecht.

As to claim 22, Tan (Figs. 1-4) teaches a brightness compensation apparatus (a device for brightness compensation; Fig. 2) for pixel point, comprising: 
an image acquisition device (a collecting module 1) configured to acquire images displayed on the display screen under the plurality of gray-scale signals during each measurement process (collect grayscale images corresponding to each of the N grayscales to obtain N grayscale images; [0061], lines 1-3) (Fig. 2); 
a processor (a brightness acquiring module 2, a grouping module 3, and a calculating module 4) coupled to the image acquisition device (the collecting module 1) (Fig. 2), and configured to extract brightness of the pixel points from the images under the plurality of gray-scale signals (the brightness acquiring module 2 is configured to acquire brightness values of M pixel points of each of the N grayscale images to obtain a brightness value of each of the M pixel points under N grayscales; [0061], lines 3-7) (Fig. 2) and to calculate compensation parameters of the pixel points based on the extracted brightness during each measurement process (the calculating module 4 is configured to calculate a brightness compensation factor of the pixel group in each gray scale according to an average brightness value of each pixel group in each of the plurality of pixel groups; [0061], lines 7-16) (Fig. 2); 
a memory (a flash including a lookup table of the brightness compensation factor; [0054], lines 2-7) coupled to the processor (the brightness acquiring module 2, the grouping module 3, and the calculating module 4) (Fig. 2) and configured to store the compensation parameters obtained during a current measurement process at the end of the current measurement process (the lookup table of the brightness compensation factor is stored and recorded to the flash of the display and can be directly called when the brightness compensation of the display is performed; [0054], lines 2-7; S5 in Fig. 1; Fig.2), 
wherein the initial brightness is the brightness of the pixel points under the plurality of gray-scale signals obtained during a first measurement process (brightness values of M pixel points of each of the N grayscale images to obtain the brightness values of each of the M pixel points under N grayscales; S2; Fig. 1).
Tan does not expressly teach a signal generator configured to generate a plurality of gray-scale signals and sequentially output the plurality of gray-scale signals to a display screen; the processor further being coupled to the signal generator and configured to control the signal generator to generate the plurality of gray-scale signals; a compensation component coupled between the signal generator and the display screen, wherein the compensation component is further coupled to the memory, configured to retrieve, during a measurement process, compensation parameters obtained during a previous measurement process from the memory and to compensate the initial brightness of the pixel points under the plurality of gray-scale signals based on the compensation parameters, such that the display screen displays compensated images, [wherein] the compensation component is further configured to retrieve compensation parameters from the memory during a last measurement process and to compensate the brightness of the pixel points intended to display during an actual display of the display screen.
Albrecht (Figs. 1-3) teaches 
a signal generator (GPU 102) configured to generate a plurality of gray-scale signals and sequentially output the plurality of gray-scale signals to a display screen (generate data which may be communicated to the T-CON 104, for example, GPU 102 may generate video image data along with frame and line synchronization signals during an operation o fa display system 100; [0030], lines 1-4; Fig. 1); 
the processor (the processor 114) further being coupled to the signal generator (the GPU 102) (Fig. 1) and configured to control the signal generator to generate the plurality of gray-scale signals (a processor 114 for managing operations of, and communicating control signals and other signals to, various components within the display system; [0026], lines 1-4; Fig. 1);  
a compensation component (a timing controller T-CON 104) coupled between the signal generator (GPU 102) and the display screen (display 106) ([0019], lines 5-6) (Fig. 1), wherein the compensation component (the timing controller T-CON 104) is further coupled to the memory (the buffer 112) (Fig. 1), configured to retrieve, during a measurement process, compensation parameters obtained during a previous measurement process from the memory (if the LUT is present in the buffer, the T-CON uses the LUT in the  buffer at operation 312; [0053], lines 14-15; Fig. 3) and to compensate the initial brightness of the pixel points under the plurality of gray-scale signals based on the compensation parameters (apply a compensation to the input signal to adjust a brightness of the display and/or certain pixels; [0024], lines 2-6; Fig. 1), such that the display screen displays compensated images (adjusting a brightness of the display and/or certain pixels; [0024], lines 5-6; Fig. 1), 
[wherein] the compensation component (the timing controller T-CON 104) is further configured to retrieve compensation parameters from the memory during a last measurement process and to compensate the brightness of the pixel points intended to display during an actual display of the display screen (apply a compensation to the input signal to adjust a brightness of the display and/or certain pixels; [0024], lines 2-6; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a timing controller as taught by Albrecht in a device for brightness compensation of Tan  because the timing controller executes brightness compensation for improving the quality of display images.

As to claim 23, Tan teaches further comprising: 
a data writing device (a table building module 5) coupled between the processor (the brightness acquiring module 2, the grouping module 3, and the calculating module 4) and the memory (the flash) (Fig. 2), and configured to write the compensation parameters obtained during each measurement process to the memory (build a lookup table of the brightness compensation factor of each of the plurality of pixel groups under N grayscales, respectively; [0061], lines 16-20; Fig. 2).

As to claim 24, Albrecht teaches 
wherein the memory (the buffer 112) and the compensation component (T-CON 104) are integrated in a drive controller of the display screen (the T-CON 104 may include an internal buffer 112; [0027], lines 1-2; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an integrated unit as taught by Albrecht in a device for brightness compensation of Tan  because the integrated unit becomes smaller in size, easy to be replaced, and more consistent.

Allowable Subject Matter
13.		Claims 15-18 and 26-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Tan, Lee and Albrecht, either individually or in combination, does not teach.detailed features of claims 15 and 26 in combination with corresponding base claim, respectively.

Conclusion
14.		The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Zha (U.S. Pub. No. US 2019/0114973 A1) is cited to teach a method, a system and a computer readable storage medium, for driving a liquid crystal display, to improve blurred pictures when the moving frames are displayed on the liquid crystal display.
Suk (U.S. Pub. No. US 2018/0174518 A1) is cited to teach an electroluminescent display and a method of compensating for electrical characteristics of the electroluminescent display capable of reducing a sensing time required for an initial compensation and simplifying circuit configuration of each of a driver integrated circuit (IC) and a gate driver.

Inquiries
15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWANG-SU YANG whose telephone number is (571)270-7307. The examiner can normally be reached on (571)270-7307 from Monday-Friday during 9:00AM-6:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/KWANG-SU YANG/Primary Examiner, Art Unit 2691